AFFIDAVIT

I, DEA Task Force Officer Samuel Mosca, being duly sworn, depose and say the
following:

1. I have been a police officer for approximately 23 years. I currently work
for the City of Youngstown Police Department, where | have been employed for
approximately 21 years. Before that, I was a police officer with the Mill Creek Metro-Parks
Police Departments. I have been assigned to the Drug Enforcement Administration,
Detroit Field Division, Youngstown Resident Office, since October 8, 2012. During this
time, I have been assigned investigative responsibilities in the area of drug law violations.

2 I have been involved in numerous narcotics-related arrests, have executed
search warrants, seized narcotics or dangerous drugs. I have supervised the activities of
numerous informants and cooperating witnesses who have provided information and
assistance resulting in drug buys, searches, arrests and convictions. Based on the above
experience, I am familiar with the modus operandi of persons involved in the illicit
distribution of controlled substances, as well as the terminology used by persons involved
in the illicit distribution of controlled substances. I am aware that persons involved in the
illicit distribution of controlled substances nearly always attempt to conceal their

identities and the locations at which drug transactions take place. I know that individuals
engaged in organized drug distribution and sales often maintain records of those sales and
_ also maintain extensive contacts with persons from whom they receive drugs and to
whom they distribute drugs. It is likewise essential that such organized groups meet to
foimulate plans concerning narcotics or other illegal activities, and to divide their illegal

proceeds.
3, I have assisted and Jed drug and other criminal investigations within the
jurisdiction of the City of Youngstown, Ohio and the County of Mahoning, Ohio. [ have
also received training in the identification of narcotics, search and seizure issues, and
preparing search warrants. I have had experience in surveillance techniques, investigating
narcotic and criminal cases, including the preparation and execution of narcotic and other
criminal case search warrants and debriefing of defendants, witnesses, cooperating
sources and other persons who have personal knowledge of narcotics and criminal
violations. J have been involved in narcotic related arrests and executed search warrants,
which resulted in the seizure of narcotics, and supervised the activities of informants who
have provided information and assistance resulting in narcotic purchases. | have
questioned suspects, debriefed informants and have conferred with other officers and
prosecuting attorneys, and as a result have gained experience in investigating drug
trafficking organizations.

4. On a regular basis, I review law enforcement bulletins and intelligence
reports regarding narcotic trafficking and smuggling, and remain in communication with
counterparts in order to keep up to date with modern techniques and trends used by
narcotic traffickers in the domestic and international arena.

5. Based upon my training, experience and discussions with other Special
Agents and law enforcement officers concerning the distribution of controlled substances,
I know:

a) That drug traffickers very often place assets in names other than their own to
avoid detection of these assets by government agencies;

b) That drug traffickers very often place assets in corporate entities in order to
avoid detection of these assets by government agencies;
d)

g)

hy

j)

k)

That even though these assets are in other person’s names, the drug dealers
actually own and continue to use these assets and exercise dominion and
control over them;

That drug traffickers often place drugs and assets in hidden locations, known
as “safe houses”, to protect and conceal the location from government
agencies, thereby avoiding conducting transactions at these places but often
times in very close proximity to these locations;

That large-scale narcotic traffickers usually maintain on hand large amounts
of U.S. currency in order to maintain and finance their ongoing narcotics
business;

 

That narcotic traffickers maintain books, records, receipts, ledgers, airline
tickets, and money orders to assist in the distribution of controlled substances.
Narcotic traffickers usually provide narcotics on consignment to their
associates and maintain records through receipts, notes, and ledgers that are
easily accessible to the traffickers;

That it is common for large-scale drug traffickers to secrete contraband,
proceeds of drug sales, and records of drug transactions in secure locations
within their residence and/or business for their ready access and concealment
from law enforcement authorities;

That persons involved in large-scale drug trafficking conceal in their residence
and businesses caches of drugs, large amounts of currency, financial
instructions, precious metals, jewelry, and other items of value and/or
proceeds of drug transactions and evidence of financial transactions relating to
obtaining transferring, secreting, or the spending of large sums of money
made from engaging in narcotic trafficking activities;

That when drug traffickers amass large proceeds from the sale of drugs they
attempt to legitimize these profits. To accomplish these goals, drug traffickers
utilize domestic banks and their attendant services, securities, safe deposit
boxes, cashier’s checks, money drafts, letters of credit, brokerage houses, real
estate, shell corporations, and business fronts;

That drug traffickers commonly maintain addresses or telephone numbers in
books or papers which reflect names, addresses, and/or telephone numbers of
their associates in the trafficking organization;

That drug traffickers take or cause to be taken photographs of them, their
associates, their property, and their product. That these traffickers usually
maintain these photographs in their possession;
1) That Iam aware that the courts have recognized that unexplained wealth 1s
probative evidence of crimes motivated by greed, in particular, trafficking in
controlled substances.

m) That drug traffickers commonly use automobiles to store and transport
narcotics and proceeds from selling narcotics.
CRIMINAL ACTIVITY DETAILED

6. Investigators have received information concerning narcotic trafficking activities
of Kewan CLARK from an undisclosed cooperating source (hereinafter referred to as CS-
1). CS-1 has furnished information to the DEA Youngstown Resident Office since
January 2018, and attempted to conduct controlled purchases of narcotics. CS-1 has a
drug-related criminal history. CS-1 cooperated in exchange for monetary compensation
and has received monetary compensation for expenses, information, or assistance, I
believe CS-1's information is reliable because CS-1’s information has been consistently
. corroborated by independent investigation by the DEA and FBI, corroborated by other
confidential sources, corroborated by other witnesses, and corroborated by other
information provided to DEA. ‘To my knowledge, CS-1 has never provided information
that was deliberately false or misleading. The information and/or assistance provided by
CS-1 has led to one arrest and one search warrant including seizures of narcotics.

7. CS-1 said that Kewan CLARK is a drug trafficker in the Youngstown, Ohio area.
Specifically, CS-1 said that CLARK distributes large quantities of cocaine. In August,
2018, CS-1 attempted to conduct a controlled purchase of cocaine from CLARK.
However, CLARK indicated that he did not want to sell cocaine directly to CS-1.
Instead, he suggested introducing CS-1 to another individual. The controlled purchase

never took place.
8. Investigators have also received information concerning narcotic trafficking
activities of Kewan CLARK and Harold RAMBERT from an undisclosed source of
information, (hereinafter referred to as SOJ-1). SOJ-1 has furnished information to the
DEA Youngstown Resident Office since August 2018. SOI-1 has a property crime and
drug related criminal history. SOI-1 cooperated in exchange for judicial consideration. I
believe SOI-1 information is reliable because SOJ-1’s information has been consistently
corroborated by independent investigation by the DEA, corroborated by other
confidential sources, corroborated by other witnesses, and corroborated by other
information provided to DEA. To my knowledge, SOI-1 has never provided information
that was deliberately false or misleading. The information and/or assistance provided by
SOI-1 has led to one arrest and one search warrant, including seizures of narcotics and
narcotics proceeds.

9, SOI-1 identified Kewan CLARK as a drug trafficker in the Youngstown, Ohio
area. SOI-1 said that CLARK sells large quantities of cocaine. He said that CLARK gets
his drugs from vetinen sources in Texas and uses a driver to transport the drugs back to
Ohio in a car with a hidden compartment.

10. Investigators have also received information concerning narcotic trafficking
activities of Kewan CLARK and Harold RAMBERT from an undisclosed source of
information, (hereinafter referred to as SOI-2). SOJ-2 furnished information to the DEA
Youngstown Resident Office since August 2018. SOJ-2 has a drug related criminal
history. SOJ-2 cooperated in exchange for judicial consideration. I believe SOI-2’s
information is reliable because SOI-2’s information has been consistently corroborated

by independent investigation by the DEA, corroborated by other confidential sources,
corroborated by other witnesses, and corroborated by other information provided to DEA.
To my knowledge, SOI-2 has never provided information that was deliberately false or
misleading. The information and/or assistance provided by SOI-2 has led to one arrest
and one search warrant, including seizures of narcotics and narcotics proceeds.

11. SOI-2 identified Kewan CLARK as a drug trafficker in the Youngstown, Ohio
area, SOJ-2 said that CLARK sells large quantities of cocaine. He said that CLARK gets
his drugs from unknown sources in Texas and uses a driver to transport the drugs back to
Ohio in a car with a hidden compartment.

12. In August 2018, a Source of Information (SOI-1) provided DEA narcotics
trafficking activities of Harold RAMBERT. According to the SOI, an individual
named "Harold," Also Known As (AKA) "Pops," is a driver or courier for a Drug
Trafficking Organization (DTO) in the Youngstown, Ohio area. The SOI stated Harold,
who was later identified as Harold RAMBERT by the SOI via RAMBERT's state of Ohio
driver's license, would drive a dark colored Dodge Caliber from Youngstown, Ohio to an
unidentified location in Texas approximately twice a month in order to pick up between
ten (10) and fifteen (15) kilograms of cocaine hydrochloride (HCL). The SOI went onto
explain that RAMBERT' would then drive the kilograms of cocaine back to Ohio
concealed in an aftermarket hidden compartment in the dark colored Dodge
Caliber. According to the SOI, RAMBERT previously utilized an orange Dodge Caliber,
which was also equipped with an aftermarket hidden compartment.

13, A check of the Ohio Law Enforcement Gateway (OHLEG) by DEA SA
Fraser revealed RAMBERT has a dark blue 2007 Dodge Caliber, bearing Ohio license

plate 493 YWD, registered at 138 Lilburne Dr., Youngstown, Ohio 44505.
RAMBERT also has a copper 2008 Dodge Caliber, bearing Ohio license plate FXL8939, |
registered to 138 Lilburne Dr., Youngstown, Ohio 44505. |

14. A check of the DEA License Plate Reader (LPR) database by SA Fraser revealed
on July 17, 2018, August 1, 2018, August 14, 2018, August 15, 2018, and October 15,
2018, RAMBERT's dark blue 2007 Dodge Caliber, bearing Ohio license plate 493 YWD,
was observed travelling on roadways in Texas. The LPR database provided photographic
evidence of the vehicle being in Texas.

15. A check of the DEA LPR database by SA Fraser also revealed on October 7,
2018, RAMBERT's copper 2008 Dodge caliber, bearing Ohio license plate FXL8939,
was observed travelling on roadways in Texas. The LPR database provided photographic
evidence of the vehicle being in Texas.

16. During the week of October 8, 2018, the SOI contacted SA Fraser and informed
SA Fraser that the SOI believed RAMBERT was scheduled to travel from Youngstown,
Ohio to an unidentified location in Texas in the dark blue 2007 Dodge Caliber the next
week (week of October 15, 2018.)

17. On October 11, 2018, while reviewing video from the covert fixed electronic
video surveillance of RAMBERT's residence at 138 Lilburne Dr., Youngstown, Ohio
44505, officers observed a dark colored Dodge Caliber pull into the residence at
approximately 7:39 PM. This is the first time members of the Youngstown Resident
Office (YRO) have observed this vehicle at the residence since the installation of the
covert fixed electronic video surveillance on September 14, 2018.

18. At approximately 9:30 PM, same date, SA Fraser and TFO Sam

Mosca established physical surveillance at 138 Lilburne Dr., Youngstown, Ohio 44505.
TFO Mosca and SA Fraser observed RAMBERT's dark blue Dodge Caliber parked off to
the side of the driveway at the residence.

19. On October 15, 2018, at approximately 10:23 A.M., the DEA License Plate
Reader database notified your affiant that Harold RAMBERT's Dodge Caliber was
located on Interstate 10, in Beaumont, Texas.

20, On October 15, 2018, U.S. Magistrate Judge George J. Limbert authorized a
search warrant for precise cellular telephone location data (GPS pings) for cellular phone
number 330-559-3443, subscribed to and used by Harold RAMBERT, with a service
provider of AT&T. Monitoring began at approximately 6:50 P.M. when agents received
their first GPS ping showing Harold RAMBERT's phone at the Palace Inn hotel located
at 2027 5S, Wayside Drive, Houston, Texas.

21. On October 16, 2018,S/A Fraser contacted DEA Houston FD, $/A Brad
Sowell reference assistance with physical surveillance in effort to monitor the activity of
Harold RAMBERT during his stay in Texas. At approximately 4:00 P.M., S/A Sowell
advised that he spotted RAMPART's Dodge Caliber in the parking lot of the Palace Inn
hotel.

22. On October 17, 2018, at approximately 9:00 A.M., Agent Sowell advised that he
observed Harold RAMBERT exit the Hotel and get into his Dodge Caliber. At this time,
S/A Sowell and other DEA Houston agents followed RAMBERT as he departed from the
area. During the surveillance, agents report that RAMBERT stopped at several retail and
second hand stores, including the Dollar Tree, a thrift store at Griggs Street and Cullen
Avenue, and a thrift store at Polk Avenue and Wayside Avenue, all in the Houston, Texas

area. Agents further advised that RAMBERT was observed buying a green suitcase at the
thrift store at Griggs Street and Cullen Avenue. During RAMBERT's time away from his
room, S/A Fraser noted that the target's cell phone was still pinging at the Palace Inn
Hotel. Furthermore, 8/A Sowell advised that he observed Harold RAMBERT talking on
another cell phone during the surveillance, indicating that RAMBERT has a second
cellular phone.

23. During the morning of October 18, 2018 S/A Sowell continued surveillance
of RAMBERT with no significant activity to report. Later in the afternoon, S/A Sowell
observed Harold RAMBERT driving around the area of a small, Houston area airport,
known to be used for shipping cargo. Later that evening, at approximately 9:30 P.M., S/A
Fraser received a GPS ping showing Harold RAMBERT's cell phone at a condominium
located at 1412 Rosewood Street, Houston, Texas.

24. On October 19, 2018, at approximately 11:45 A.M., a GPS ping showed Harold
RAMBERT at George Bush International Airport located at 2800 N. Terminal Rd.,
Houston, Texas. After approximately one hour of RAMBERT's phone continually
pinging at the George Bush International Airport, agents determined that RAMBERT was
in the process of boarding a flight out of Houston to an unknown destination. At
approximately 5:15 P.M., Agents began receiving GPS pings showing RAMBERT's
phone at Fort Lauderdale-Hollywood International Airport. Later at 8:15 P.M., Agents
learned via GPS pings that RAMBERT took a flight from Fort Lauderdale-Hollywood
International Airport to Pittsburgh International Airport.

25, Okisher 20, 2018, at approximately 7:00 A.M., GPS pings showed Harold
RAMBERT at the Greyhound Bus Station in Pittsburgh, Pennsylvania, located at 55 11th

Street, Pittsburgh P.A. Later that morning, subsequent GPS pings indicated that
RAMBERT travelled from Pittsburgh to the Greyhound Bus Station in Youngstown,
Ohio. Later that evening while monitoring the fixed surveillance device in the area of 138
Lilburne Avenue, Youngstown, Ohio, TFO Klingensmith observed Harold RAMBERT at
his Lilburne address.

26. In the evening of October 22, 2018, agents monitoring the GPS pings noticed that
RAMBERT was at the Greyhound bus station in Akron, Ohio. While reviewing
subsequent pings, it was determined that RAMBERT was most likely travelling on a
Greyhound bus. Your affiant pulled the itinerary for Greyhound trips from Akron, Ohio
to Houston Texas. RAMBERT’s pings followed the same route as the itinerary.

27. On October 24, 2018 RAMBERT’s pings showed him back at the same hotel
where he previously stayed in Houston, Texas. On October 26, 2018 the GPS pings
showed RAMBERT had departed the Houston area was traveling back north.

28. During the late evening on October 27, 2018 agents from the DEA Youngstown
Task Force established surveillance on Interstate 71 from Columbus, Ohio to Akron,
Ohio in attempt to locate RAMBERT on his way back to the Youngstown, Ohio area.
During the surveillance, DEA Youngstown Task Force agents spotted RAMBERT
driving his Dodge Caliber north bound on Interstate 71 in Columbus, Ohio. DEA
Youngstown Task Force agents subsequently followed the Dodge Caliber from
Columbus, Ohio.

29. DEA later set up surveillance at Kewan Clark’s house, located at 3210 Glen Oaks
Drive, Youngstown, Ohio. At approximately 6:40 a.m., surveillance units saw

RAMBERT?’s Dodge Caliber arrive at CLARK’s house and pull into the attached garage.
30. Shortly thereafter, investigators executed a search warrant at CLARK’s house

authorized by Mahoning County Common Pleas Court Judge Durkin. CLARK and

RAMBERT were both in the house. Inside, officers found the following items:

a.

b.

Three kilo wrappers;

Red plastic a with residue;

Digital scale;

Over $3,000 U.S. currency;

Loaded Glock pistol;

Money counter

Loaded Springfield Armory pistol;

Loaded Bear Firearms pistol;

Plastic bags with suspected marijuana, cocaine, and heroin;
Plastic bag containing multiple baggies with white and brown substances;
High Standard firearm;

Ballistic vest;

- Large plastic bag with a substance that looks like heron and two glass

vials with liquid;

Herstal pistol;

Foodsaver vacuum sealer;

In the garage, SA Fraser found six wrapped packages that appeared to be
six kilograms of cocaine. In fact, the packages contained sham cocaine.
Based on my training and experience, I know that six kilograms of cocaine |

would have been consistent with redistribution and not personal use.
q. Agents also inspected RAMBERT’s vehicle and saw that it contained an
after-market hidden compartment.

31. Based on the above, there is probable cause to believe that CLARK has violated

Ye

21 U.S.C. § 846, that is, conspiracy to distribute controlled substances.

FO Sani osca

Sworn to and subscribed in my presence this 2, __day of October, 2018.

 

U.S. Magistrate Judge
